—Appeal from a judgment of the County Court of Montgomery County (Sise, J.), rendered June 23, 1997, convicting defendant upon his plea of guilty of the crime of sodomy in the third degree.
Defendant pleaded guilty to the crime of sodomy in the third degree as a result of his 1996 molestation of his 14-year-old stepdaughter with the understanding that he would be sentenced to a prison term of lVs to 4 years. Inasmuch as the record reflects that defendant knowingly and voluntarily waived his right to appeal as part of his guilty plea, his contention that this sentence is harsh and excessive has not been preserved for our review (see, People v Leibach, 249 AD2d 636). Nonetheless, were we to consider this contention, we would *813find it to be without merit. Despite the fact that defendant appeared to be remorseful at the sentencing hearing, an investigation of the incident revealed that defendant had sexually abused his stepdaughter over a period of several years, culminating with two acts of sodomy in 1994. Considering the fact that the original felony complaint had accused defendant of sexual abuse in the first degree, defendant derived a substantial benefit from the plea agreement. This factor, together with the loathsome nature of the crime and the lack of extraordinary circumstances warranting our intervention in the interest of justice, lead us to conclude that the sentence imposed by County Court should be left undisturbed (see, id.).
Mikoll, J. P., Crew III, White, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.